Stephens, J.
1. It appearing from the magistrate’s answer to the petition for certiorari that true copies of all the proceedings in the ease are “hereby certified as true and sent up,” and it not appearing anywhere affirmatively from the record that copies of the proceedings had in the justice court were not sent up to the superior court, and, the superior court, in passing upon an exception of the plaintiff in certiorari to the magistrate’s answer upon the ground that the magistrate did not send up true copies of all the proceedings in the case as alleged in the answer, having found that the answer of the magistrate that he had sent up the *553proceedings in the case was true, there is no merit in the exceptions to the answer, and the superior court did not err in overruling- exceptions to the answer of the magistrate.
Decided February 9, 1935.
Lowndes Calhoun, for plaintiff in error. Ralph G. Sims, contra.
2. The assignment of error in the petition for certiorari that the magistrate, on motion of the plaintiff in certiorari, had refused to withdraw from the jury a statement alleged to have been made by counsel for the defendant in certiorari in. the presence of the jury, and also a statement of the magistrate made in the presence of the jury, has no basis in fact since the answer of the magistrate fails to verify the allegations of fact upon which the assignment of error is based but expressly states that the “evidence” was withdrawn by counsel for the defendant in certiorari when objection was made by counsel 'for plaintiff in certiorari and that the respondent did not make the statement which it is alleged was attributed to him.
3. There being no other assignments of error insisted upon by counsel for the plaintiff in error in this court, who was the plaintiff in certiorari in the superior court, the judgment of the superior court overruling the exceptions to the answer of the magistrate and in overruling the petition for certiorari is affirmed.

Judgment affirmed.


Jenkins, P. J., and Button, J., oonow.